Case: 14-13475   Date Filed: 04/30/2015   Page: 1 of 2


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13475
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 3:04-cr-00206-HES-MCR-10



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                 versus

NATHANIEL GREEN,
a.k.a. Nate,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 30, 2015)

Before MARTIN, KRAVITCH and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-13475    Date Filed: 04/30/2015   Page: 2 of 2


      Susan Yazgi, appointed counsel for Nathaniel Green, has moved to

withdraw from further representation of Green and filed a brief pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and the revocation of Green’s

supervised release and imposition of his sentence are AFFIRMED.




                                         2